MEMORANDUM OPINION AND ORDER
DUGGAN, District Judge.
This matter is before the Court on the Plaintiff’s Appeal of the Bankruptcy Court’s January 20, 1987, Order Denying Debtor’s Ex-Parte Motion for Temporary Restraining Order and Permanent Injunction. The Plaintiff sought a restraining order and injunction against any action by the individual Defendants to evict the Plaintiff from her home. The Defendants, Mel and Patricia Gitler, purchased the Plaintiff's home at a sheriff’s sale, the result of the Plaintiff’s failure to pay her property taxes. The Plaintiff maintains that the sale of her home was a fraudulent conveyance because less than fair market value was received. In addition, the Plaintiff maintains that the Defendant, NBD Mortgage Company should not have foreclosed on the mortgage for the delinquent property taxes, because the Plaintiff was entitled to a property tax exemption due to her poverty (M.C.L.A. § 211.7u). The Plaintiff requested an injunction until such time as the Bankruptcy Court could adjudicate the validity of the sale of the Plaintiff’s home.
It is this Court’s Opinion that the Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction is now moot. The Bankruptcy Court has determined that the sale of Plaintiff’s home was valid; it was not a fraudulent conveyance and should not be set aside. The legitimacy of the sale having been decided, the Plaintiff’s motion for an injunction pending that decision is moot.
It is further this Court’s opinion that the Plaintiff is not entitled to an injunction pending an appeal of the Bankruptcy Court’s decision regarding the legitimacy of the sale, because the Plaintiff has failed to demonstrate a substantial likelihood of her success on the merits.
For the reasons indicated above, the Plaintiff’s Appeal of the Bankruptcy Court’s Order is hereby DISMISSED.